Norton, J.
This cause was tried in the circuit court of Carroll county upon an appeal from the action of John • *501W. Clinkscales,to whom the partnership of Morehead Bros, had made an assignment for the benefit of all their creditors, in allowing against the partnership of said Morehead Bros, certain claims of plaintiff amounting in the aggregate to the sum of $2,126.70. The circuit court, in its judgment, reversed the action of the assignee, and disallowed the said claim as apartnership debt,from which the plaintiff has appealed. It was found as a fact by the trial court that the claim of plaintiff was the individual debt of W. "W. Morehead and T. 0. Morehead, and not .the debt of the firm of Morehead Bros. It is insisted by counsel for plaintiff that the finding was not warranted by the evidence. An article of agreement executed cotemporaneously with the notes on which plaintiff bases his claim was put in evidence, and reading this agreement in connection with said notes we think the finding was justified. It appears from this agreement that the notes were given in settlement of a partnership business which had previous to that time been conducted in the state of Iowa, of which plaintiff and the above named Moreheads were members, but which had ceased to exist. It is expressly provided in the agreement that 'W. W. Morehead and T. O. Morehead were to execute their joint notes to plaintiff, in consideration of which they were to get the assets of the firm. There was not a particle of evidence tending to show that these assets were carried into the business of the new firm of Morehead Bros, at Carrollton, or that they were purchased for any such purpose. Judgment affirmed,
in which all concur.